The opinion of the court was delivered ip


Mr. Justice, Johnson.

The attestations of the clerks of the courts, from which.those proceedings come, and the certificates of the judges are in strict accordance with the acts of congress, regulating the. admission of the judicial proceedings of one state in, the courts, of the others; and the only question is whether those exhibited in this case contain intrinsically any thing destructive of the end for which they were offered.
It is true, that they are very different in form from those used in this state; but from'necessity, each state must be left to. its own mode of proceeding; and we have the highest authority, (the certificates of the judges), that these are in conformity with the mode of proceeding prescribed in North-Carolina. We ■cannot therefore look into them for the purpose of criticizing them; but must take them as we find them, and give effect to whatever is adjudged.
*419If we test these proceedings by this rule, it will clearly follow that they ought not' to have been rejected. They exhibit a formal writ, by which the parties were brought into court, with divers interlocutory orders and continuances down to the judgment of the county, court; an appeal from that judgment to the superior court and the final process of that court,, founded on its judgment; and we are bound to give it its legal Operation.
The copy of the bond, unconnected with other proceedings, was clearly inadmissible; but I am unable to discover that it was indispensably necessary to the plaintiff’s case — a judgment against several, is prima facie evidence of a joint debt, unless the contrary appears from the record itself; and if one pay the whole amount, he may as in other cases of joint contract, recover against the others their rateable proportions. The onus of showing that it was the individual debt of the plaintiff, lies on the defendant. The bond was not therefore necessary to the plaintiff’s recovery; although if connected with the record, it might have repelled any evidence ofleredbythe defendant on this question. Motion granted.